Per Curiam:
It has been so repeatedly ruled by this court that upon the laying out of a private road, the owner, over whose land the proposed road is to pass, must not only have personal notice of the time and place of the meeting of the viewers, who are appointed to lay out such road, but also of the time and place when and where the damages are to be assessed, that we think both courts and counsel should now fully understand this matter. Unless such notices are given, and appear of record, the court is without jurisdiction, and its action, confirmatory of the view, is ultra vires, and void.
The proceedings and decree of the Quarter Sessions are reversed and wholly set aside.